Citation Nr: 0416849	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  98-03408A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus with peripheral neuropathy, claimed as due 
to VA medical treatment.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel





INTRODUCTION

The veteran had active duty from May 1959 to May 1962.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 RO decision which denied compensation 
under 38 U.S.C.A. § 1151 for diabetes mellitus with 
peripheral neuropathy, claimed as due to VA medical 
treatment.  In a June 2003 decision, the Board denied the 
claim.  

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In a March 2004 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and remanded; a March 2004 Court order granted the joint 
motion.  In May 2004, the veteran's attorney submitted 
additional written argument to the Board.


REMAND

One purpose of the joint motion and Court order is for the 
Board to address compliance with legal provisions on the VA's 
duty to notify the veteran with regard to evidence and 
information necessary to substantiate his claim, including 
what portion he is to provide and what portion the VA is to 
provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In view of the VA joint motion and the Court order, 
the Board is returning the case to the RO to assure VA 
compliance with the notice provisions of the law.  The Board 
itself may not provide such notice to the veteran.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (2003).  

The joint motion and Court order also require that further 
attempts be made to obtain records from the Social Security 
Administration (SSA) including Supplemental Security Income 
(SSI) records.  In recent correspondence to the Board, the 
veteran's attorney indicated that she was attempting to 
obtain the records, and she requested that the case be 
remanded to the RO for initial review of any additional 
records obtained.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should send the veteran 
written notice concerning the evidence 
and information necessary to substantiate 
his claim for compensation under 
38 U.S.C.A. § 1151, including what 
portion he is to provide and what portion 
the VA is to provide. 

2.  The RO should obtain copies of all of 
the veteran's SSA disability or SSI 
records.  If such records are not 
available, the RO should attempt to obtain 
any records of the veteran held by Dr. 
Badri Mehotra who reportedly performed an 
SSI examination for the Florida Department 
of Labor and Employment Security.  Before 
attempting to obtain these records, the RO 
should check with the veteran's attorney 
to see if she was successful in her 
efforts to obtain the records.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for compensation under 38 U.S.C.A. § 1151 
for diabetes mellitus with peripheral 
neuropathy, claimed as due to VA medical 
treatment.  If the claim is denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case, and given an opportunity to 
respond, before the case is returned to 
the Board.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




